People v Davis (2020 NY Slip Op 07794)





People v Davis


2020 NY Slip Op 07794


Decided on December 23, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, NEMOYER, TROUTMAN, AND WINSLOW, JJ.


1130 KA 19-00088

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vANTOINE DAVIS, DEFENDANT-APPELLANT. 


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (ROBERT L. KEMP OF COUNSEL), FOR DEFENDANT-APPELLANT.
JOHN J. FLYNN, DISTRICT ATTORNEY, BUFFALO (DANIEL J. PUNCH OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Supreme Court, Erie County (Deborah A. Haendiges, J.), rendered November 7, 2018. The judgment convicted defendant, upon a plea of guilty, of resisting arrest and criminal contempt in the second degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him, upon his plea of guilty, of resisting arrest (Penal Law § 205.30) and criminal contempt in the second degree (§ 215.50 [3]). Even assuming, arguendo, that defendant did not validly waive his right to appeal, we nevertheless conclude that the sentence is not unduly harsh or severe "to the extent that [he] remains subject to [it]" (People v Adair, 177 AD3d 1357, 1358 [4th Dept 2019], lv denied 34 NY3d 1125 [2020]).
Entered: December 23, 2020
Mark W. Bennett
Clerk of the Court